
	

114 HR 5221 IH: Preventing Tragedies Between Police and Communities Act of 2016
U.S. House of Representatives
2016-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5221
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2016
			Ms. Moore introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require that States and localities receiving grants under the Edward Byrne Memorial Justice
			 Assistance Grant Program require law enforcement officers to undergo
			 training on and thereafter employ de-escalation techniques to assist in
			 reducing the need for the use of force by such officers, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Preventing Tragedies Between Police and Communities Act of 2016. 2.Training on de-escalation for law enforcement (a)Training requirementFor each fiscal year after the expiration of the period specified in subsection (d) in which a State or unit of local government receives a grant under part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), the State or unit of local government shall require that all individuals enrolled in an academy of a law enforcement agency of the State or unit of local government and all law enforcement officers of the State or unit of local government fulfill a training session on de-escalation techniques each fiscal year, including—
 (1)the use of alternative non-lethal methods of applying force and techniques that prevent the officer from escalating any situation where force is likely to be used;
 (2)verbal and physical tactics to minimize the need for the use of force, with an emphasis on communication, negotiation, de-escalation techniques, providing the time needed to resolve the incident safely for everyone;
 (3)the use of the lowest level of force that is a possible and safe response to an identified threat, then re-evaluating the threat as it progresses;
 (4)techniques that provide all officers with awareness and recognition of mental health and substance abuse issues with an emphasis on communication strategies, training officers simultaneously in teams on de-escalation and use of force to improve group dynamics and diminish excessive use of force during critical incidents;
 (5)principles of using distance, cover, and time when approaching and managing critical incidents, and elimination of the use of concepts like the 21-foot rule and drawing a line in the sand in favor of using distance and cover to create a reaction gap;
 (6)crisis intervention strategies to appropriately identify and respond to individuals suffering from mental health or substance abuse issues, with an emphasis on de-escalation tactics and promoting effective communication; and
 (7)other evidence-based approaches, found to be appropriate by the Attorney General, that enhance de-escalation skills and tactics, such as the Critical Decision-Making Model and scenario based trainings.
				In the case of individuals attending an academy, such training session shall be for such an
			 appropriate amount of time as to ensure academy participants receive
			 effective training under this subsection and in the case of all other law
			 enforcement officers, the training session shall be for an appropriate
			 amount of time as to ensure officers receive effective training under this
			 subsection. The State or unit of local government shall certify to the
			 Attorney General of the United States that such training sessions have
 been completed.(b)Scenario-Based TrainingTraining described in subsection (a) shall be conducted with an emphasis on training that employs theories of de-escalation techniques and applies them to practical on-the-job scenarios that regularly face law enforcement officers.
 (c)Cross-TrainingTo the extent practicable, principles of training as described in subsection (a) shall be applied to other training conducted at the academy.
			(d)Compliance and ineligibility
 (1)Compliance dateBeginning not later than 1 year after the date of this Act, each State or unit of local government receiving a grant shall comply with subsection (a), except that the Attorney General may grant an additional 6 months to a State or unit of local government that is making good faith efforts to comply with such subsection.
 (2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State or unit of local government that fails to comply with subsection (a), shall, at the discretion of the Attorney General, be subject to not more than a 20-percent reduction of the funds that would otherwise be allocated for that fiscal year to the State or unit of local government under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, the Edward Byrne Memorial Justice Assistance Grant Program, or otherwise.
 (e)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State or unit of local government for failure to fully comply with subsection (a) shall be reallocated under that program to States and units of local government that have not failed to comply with such subsection.
 (f)Evidence-Based practicesFor purposes of subsection (a)(4), the Attorney General shall maintain a list of evidence-based practices it determines is successful in enhancing de-escalation skills of law enforcement officers. The Attorney General shall regularly update this list as needed and shall publish the list to the public on a yearly basis.
 3.Data collectionThe Attorney General shall collect data on efforts undertaken by Federal fund recipients to enhance de-escalation training for law enforcement officers.
		4.Affirmative duty to use de-escalation tactics when available
 (a)In generalIn the case of a State or unit of local government that received a grant award under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), if that State or unit of local government fails by the end of a fiscal year to enact or have in effect laws, policies, or procedures that sets forth an affirmative duty on a law enforcement officer of that State or unit of local government, whenever possible, to employ de-escalation techniques in which the officer has received training required under section 2(a), the Attorney General shall reduce the amount that would otherwise be awarded to that State or unit of local government under such grant program in the following fiscal year by 15 percent.
 (b)ReallocationAmounts not allocated under a program referred to in subsection (a) to a State or unit of local government for failure to be in compliance with this section shall be reallocated under that program to States and units of local government that are in compliance with this section.
 5.Attorney General guidanceNot later than 180 days after the date of enactment of this Act, the Attorney General shall issue guidance, for the benefit of States and units of local government, on compliance with the requirements of this Act.
		
